Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The following office action is in response to the amendment filed 11/17/2021. Claims 23-25 and 27-44 are pending in the application. Claims 23-25 and 27-44 are rejected as set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 23-25, 27-33 and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tedeschi 5,031,682 in view of Steeves 4,884,618.
In regard to claims 23-24 and 44 Tedeschi ‘682 disclose a counterbalancing device for a roller shade having a flexible sheet member and a roller shaft coupled to the flexible sheet member, said counterbalancing device comprising: 
A rod extending within the roller shaft (2) and including a first (left) end and a second (right) end opposite the first end (column 3 lines 40-49 disclose a shaft fixed to 14)
A rod adjuster (6)(14) coupled to said first end of said rod, said rod adjuster (6) configured to selectively rotate said rod.
A spring (counterbalance spring, column 3, lines 40-49).
Wherein said rod adjuster (6) is axially between a first axial position, and a second axial position at which said rod adjuster can rotate said rod to rotate said second spring end of said spring. 
Wherein at least a portion of said rod adjuster (6,14) is configured (capable of) to be pressed into a cavity defined by a component positioned within the roller shaft. (The rod adjuster (6,14) moves toward the roller when pressed, thus it is capable of being pressed into a cavity of a component located within the roller)
 Tedeschi ‘682 fails to explicitly disclose: 
A spring winder positioned adjacent to said first end of said rod, said spring winder being configured to rotate with the roller shaft.
A first spring end coupled to said spring winder such that said first spring end rotates with said spring winder, and a second spring end coupled to said rod such that said second spring end rotates with said rod.
A spring holder adjacent the second end of the rod, said spring holder coupling said second spring end of said spring to said rod such that said spring holder rotates with rotation of said rod to rotate said second spring end of said spring. 
A component positioned within the roller shaft adjacent to said first end of said rod.
Said spring winder engages the component as said spring winder rotates with the roller shaft. 
Steeves ‘618 discloses:
A spring winder (12) positioned adjacent to said first end of said rod (7), said spring winder being configured to rotate with the roller shaft (1).
A first (left) spring end coupled to said spring winder (12) such that said first spring end rotates with said spring winder, and a second spring end coupled to said rod (7) such that said second spring end rotates with said rod. 
A spring holder (18) adjacent the second end of the rod, said spring holder coupling said second spring end of said spring (11) to said rod (7) such that said spring holder rotates with rotation of said rod to rotate said second spring end of said spring. 
A component (27) positioned within the roller shaft adjacent to said first end of said rod.
Said spring winder (12) engages the component (27) as said spring winder rotates with the roller shaft. 
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Tedeschi ‘682 to include the spring winder coupled to the roller shaft and a first end of the spring and a spring holder coupled to the second end of the spring as taught by Steeves ‘618 as such is known to be an effective arrangement for mounting of a counterbalance spring within a roller shade. Tedeschi ‘682 further states that these mechanisms as well known (column 3, lines 5-9).  As modified, at least the element (14) of Tedeschi ‘618 would be configured to be pressed into a cavity (of 27 as taught by Steeves ‘618) when pressed inwardly to adjust the rod. 
In regard to claims 25,27-33, Tedeschi ‘682 as modified by Steeves ‘618 disclose: 
Wherein said rod adjuster (6, Tedeschi ‘682) is disposed on a first axial side of said spring winder (12, Steeves ‘618), and said spring holder (18, Steeves ‘618) is disposed on an opposed second axial side of said spring winder (12, Steeves ‘618).  
Wherein said rod adjuster (6,14 Tedeschi ‘682) rotates relative to said component (27, Steeves ‘618) when rotating said rod. 
An engagement member (7, Tedeschi ‘682) configured to engage a portion of said rod adjuster (6,14 Tedeschi ‘682) when said rod adjuster is disposed at the first axial position to restrict rotation of said rod adjuster.  
Wherein, when said rod adjuster (6,14 Tedeschi ‘682) is axially moved from the first axial position to the second axial position, said engagement member (7, Tedeschi ‘682) disengages from said portion of said rod adjuster (6,14) to allow said rod adjuster to rotate said rod.  
Wherein said first (left) spring end is positioned closest to said first (left) end of said rod and said second (right) spring end is positioned closest to said second (right) end of said rod.  
Wherein rotation of said rod by said rod adjuster (6,14 Tedeschi ‘682) is restricted when said rod adjuster is disposed at the first axial position (within 7).  
Wherein rotation of said rod by said rod adjuster (6,14 Tedeschi ‘682) is restricted such that said rod can only be rotated in one direction when said rod adjuster is disposed at the first axial position.  (Figure 4 of Tedeschi ‘682 shows chamfered edges on the notches and strikers which allow rotation in one direction and not the other)
Wherein said rod adjuster (6,14 Tedeschi ‘682) is configured to rotate relative to said rod to adjust a spring force of said spring (counterbalance spring, column 3, lines 40-49.
Claims 34-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tedeschi 5,031,682 in view of Haarer et al 2013/0153161.
 In regard to claim 34, Tedeschi ‘682 discloses a counterbalancing device for a roller shade having a flexible sheet member and a roller shaft coupled to the flexible sheet member, said counterbalancing device comprising: 
A rod (column 3 lines 40-49 disclose a shaft fixed to 14) extending within the roller shaft (2) and including a first end and a second end opposite the first end.
A spring (counterbalance spring, column 3, lines 40-49) through which said rod extends, said spring including a first (left) spring end positioned closest to said first (left) end of said rod, and a second (right) spring end positioned closest to said second (right) end of said rod.
A rod adjuster (6,14) coupled to said first end of said rod, said rod adjuster configured to selectively rotate said rod; wherein, when said rod is rotated via rotation of said rod adjuster (6,14) said second spring end of said spring rotate with said rod.  
Tedeschi ‘682 fails to disclose:
A spring winder configured to rotate with the roller shaft, said first spring end of said spring being coupled to said spring winder to rotate with said spring winder.
A threaded shaft member onto which said spring winder is rotatably mounted.
 A spring holder configured to rotate with said rod relative to the roller shaft, said second spring end of said spring being coupled to said spring holder to rotate with said spring holder.
Haarer et al ‘161 disclose:
A spring winder (42,44) configured to rotate with the roller shaft (14).
Said first (left) spring end coupled to said spring winder (42,44) to rotate with said spring winder.
A threaded shaft member (46) onto which said spring winder (42,44) is rotatably mounted.
A spring holder (52) configured to rotate with said rod (48) relative to the roller shaft (14), said second spring end (right) of said spring (50) being coupled to said spring holder (52) to rotate with said spring holder.
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Tedeschi ‘682 to include the spring winder, spring holder and threaded shaft member as taught by Haarer et al ‘161 as such is known to be an effective arrangement for mounting of a counterbalance spring within a roller shade and the will allow the threaded shaft member to serve as a limiter for limiting extension and retraction. (paragraph [0097]). Tedeschi ‘682 further states that these mechanisms as well known (column 3, lines 5-9)
In regard to claims 35-43, Tedeschi ‘682 as modified by Haarer et al ‘161 discloses: 
Wherein said rod adjuster (6, Tedeschi ‘682) is disposed on a first axial side of said spring winder (42,44 Haarer et al ‘161), and said spring holder (52, Haarer et al ‘161) is disposed on an opposed second axial side of said spring winder (42,44 Haarer et al ‘161).  
Said rod adjuster (6,14) is axially movable between a first axial position, and a second axial position at which said rod adjuster can rotate said rod to rotate said second spring end of said spring.   
Rotation of said rod (Tedeschi ‘682) by said rod adjuster (6,14 Tedeschi ‘682) is restricted when said rod adjuster is disposed at the first axial position.  
Wherein at least a portion of said rod adjuster (6,14 Tedeschi ‘682) is configured (capable of)
Wherein said rod adjuster (6,14 Tedeschi ‘682_ rotates relative to said component and said spring winder (42,44, Haarer et al ‘161) when rotating said rod.  
An engagement member (7, Tedeschi ‘682) configured to engage a portion of said rod adjuster (6,14 Tedeschi ‘682) when said rod adjuster is disposed at the first axial position to restrict rotation of said rod adjuster.  
Wherein, when said rod adjuster (6,14 Tedeschi ‘682) is axially moved from the first axial position to the second axial position, said engagement member (7, Tedeschi ‘682) disengages from said portion of said rod adjuster (6,14) to allow said rod adjuster to rotate said rod.  
Wherein said rod adjuster (6,14 Tedeschi ‘682) is configured to rotate relative to said rod to adjust a spring force of said spring (counterbalance spring, column 3, lines 40-49.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. Newly applied reference Steeves ‘618 discloses the spring winder engaging the component as is now claimed in claims 1 and 44, and Haarer et al ‘161 teaches a threaded shaft member as is now recited in claim 34.
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Johnnie A. Shablack/Primary Examiner, Art Unit 3634